Title: General Orders, 13 July 1779
From: Washington, George
To: 


        
          
            Head-Quarters New-Windsor Tuesday July 13th 1779.
            Parole Tartary—C. Signs Ostend Siam.
          
          Captain Selman of the 4th Maryland regiment is appointed to do the duty of Brigade Major in the 2nd Maryland brigade ’till further orders vice, Captain Hardman who declines that duty at present.
          The General is surprised to be informed that the order of the 30th of June respecting Masons has been very partially complied with: As it is of great importance to the public service that a sufficient number should be furnished without delay, the commanding officers of brigades are requested to pay immediate and particular attention to the execution of the forementioned order.
        
        
          After Orders July 13th—
          The Light troops commanded by Colonel Meigs & Majors Hull and Murphy are to join those under the immediate command of General Wayne and the whole to be form’d and exercised under the direction of that officer.
          General Nixon will move his brigade tomorrow to the Gorge of the Mountain near the Continental Village and supply the place of the Light Troops and others which have been withdrawn from that post.
        
      